Title: To George Washington from Samuel Allinson, 31 March 1780
From: Allinson, Samuel
To: Washington, George


          
            Respected Friend.
            Burl[ingto]n [N.J.] 31st 3d Mo: 1780.
          
          Thy Character, in the station appointed thee, at this singular and difficult period, having obtained the general esteem of Mankind, I am encouraged to address thee on a matter, which, it is apprehended, ought not to be buried in obscurity, until the action is properly noticed by those in superior command.
          On the 21st instant, Lieut. Kearns of Major Lees Choir of light horse, seeing me take a walk to the outskirts of the town, watch’d my motions and way laid me into my Orchard, where he approached and seiz’d me

by the wrist (for being conscious I had never given him just occasion of Offence I was thoughtless of his design, and did not avoid him[)]; He knew my quiet resistless principles, and also found me unarm’d—He is a lusty strong man, and I was perfectly in his power. He required me to promise that he should have a Room and a bed at my House, and threatned vengeance on my refusal. I desired him to forbear his intention, and reasoned with him on the unmanly attempt, until he found that he could not frighten me to a compliance; he then gave me, with all his strength, about half a score blows with a hickery Cane, abt ¾ of an inch diameter, in the middle (as near as I could judge) and shivered it on my head & shoulders, which swell’d them, left marks on both & threw me into a fever—By this usage I was rendered incapable of pulling off my Cloaths for some time without great pain. I had never given him any provocation, but expect the cause was as follows. In the beginning of the 1st mo: when the light horse came to Burln he, without any billet, forced himself against my consent into my house, and as my Wife had then lay in but a few days, of which they were aquainted, we took some trouble to remove a bed into the only convenient room the house aforded, that, for my wifes benefit, we might be as still as possible; here he stayd abt 5 Weeks, another officer mostly with him, and then went away, without giving us any notice, but left his baggage in the room, and his servant had access to it when he pleased. In his absence, havg great occasion of the room & bed, my Wife was at the expence of cleang both, and removed the latter into another appartmt, where it was wanted, and the spring advancing I had frequent use for the room on business, my papers & many other things, to which I often wanted access, being there. Two days before he beat me he returned to Burln, and in a very ungenteel manner ordered me to remove my writing desk out, or he would throw it into the street, and to bring back the bed, set it up &c. I reasoned quietly with him desiring him to be satisfied with his past use of my house, aquainting him with the reasons why he could not come in again, and declined giving him the Key of the room (which he demanded tho’ the door was always left open) or furnishing him with a bed, puting him in mind of the billeting Law of this state, by which a forfeiture of his Commissn was the consequence of quartering on private houses without consent, and the Justice of the Peace was so sensible of this that he refused billets, there being plenty of good room in the Barrac’s, (which were just put in order for the purpose) several large quiet Taverns as well as private lodging houses, the owners whereof were not only bound by Law but willing to furnish them for pay; and no reason, I believe, can be given for thus intruding on private houses but an expectation of being supplied for nothing, it being a little remarkable that this violence by the Officers was only commited

& persisted in upon 3 or 4 Families whose relig[ou]s principles it was well known would give no opposition but ⟨in⟩ a peaceable way, which on this occasion has been shamefully ⟨contemn’d⟩. But here justice to some of the Officers requires an Acknowledgmt that they have paid a proper regard to the rights of others and generously purchased their quarters by contract.
          It does not become me to enumerate the particular grievances of others, but to show that I am not the only abused person, which might induce a supposition that the cause was something amis pecular in myself, it may be proper just to mention, that several Families have received similar usage. One thing deserves to be noticed—Stables are built here at a most extraordinary expence to the public, yet a great part of this Winter they have not been half filled tho’ convenient, when near or quite one half the horses were kept in private Stables, and some of the Creatures belonging to the owners, by that means, were turned out of doors, and compel’d to bear the severity of the Season, hence private hay has also been consumed; and the Owners creatures are now starving, when there was & might have been plenty at the public stable. These are facts, the truth of which may be easily attested, and this is but a short Acct of the grievances which the inhabitants of this place have suffered this Winter by the light horse. Great things are small when greater rise in view, Altho’ the dam[age] sustained in private property by the light horse during their stay here in the Winter & Spring of 1778 & 9 amounted to several hundred pounds antient Value, which might easily & ought to have been prevented, the inconvenience then was nothing, & the behavior of several in command was complaisant & courteous compared with the present, and if a like progressn is made in the violation of Liberty & property when no necessity impels it, may we not expect still greater abuses in advanced outrage, unless an effectual stop is speedily put to it by a well disposed exertion of superior influence?
          General Washington will, I hope, apologise for this Letter, from, such, a stranger, when he considers its import. The particular injury done myself would have been enormous to the meanest inhabitant; a severe punishment to a Malefactor (the effect of the blows being still upon me) and must be much more sensibly felt by one who, with approbation, has executed several of the foremost offices in civil & religious society, but I forbear and hope to be excused for thus speaking of myself; Govr Livingston & Elias Boudinot, with some other persons of distinction in the eastern division of New Jersey are well aquainted with me.
          My motives for laying the conduct of Lieut Kearns before thee are not ill will, revenge or a desire of punishmt, and as I am conscious that anger nor any other passion ever drew an indecent word or Action towards

him, from me, I shall submit to Genl Washington whether a behavior so Cowardly & disgraceful in an officer intitles him to hold a Commissn or wear a sword. War indeed is fraught with evils which seem inevitable, these ought not to be voluntarily increased by bad men. Happy will it be for mankind when the conquest of ourselves & a christian observance of every virtuous precept shall produce & establish a genl disposition for peace, until then, the misbehavior of the military must greatly augment the horrors of hostility. Every man of true bravery will confess that nothing but a fixed attention to civil liberty & the rights of property, at all times, when real necessity does not call for a temporary suspension of them can render the Military character truly respectable, thy own warrants this observation. I should have aquainted Major Lee with the abuse I have met with but he has not been here since it happened, and it is with more satisfaction that I refer it to thee, having a confidence in thy attention thereto, and no desire for any thing that may not appear to thee necessary for the good of the people and the honor of thy command. “Righteousness exalteth a nation, but sin is a reproach to any people,” it is by the exercise of the former that America must prosper, but licentiousness of every kind will ultimately tend to produce her downfall. I am thy real Friend.
          
            Saml Allinson
          
        